
	

114 HR 5062 IH: 21st Century American Service Act
U.S. House of Representatives
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5062
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2016
			Ms. Duckworth (for herself and Mr. Moulton) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for a more inclusive voluntary civilian national service program to promote civic
			 engagement, enhance national unity, and foster a sense of shared sacrifice
			 by helping young Americans participate in national service, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the 21st Century American Service Act. 2.Findings and purposeSection 2 of the National and Community Service Act of 1990 (42 U.S.C. 12501) is amended—
 (1)in subsection (a), by adding at the end the following:  (7)The number of Americans applying to participate in national service programs each year significantly exceeds the number of available positions, depriving hundreds of thousands of Americans from participating in national and community service, which unintentionally transforms national service programs into exclusive and selective entities and prevents national service from serving as an inclusive, unifying activity open to all Americans.; and
 (2)in subsection (b)(6), by inserting so that all young Americans between ages 18 and 30 are provided a voluntary opportunity to serve in organizations after national service programs.
			3.Exclusion from gross income of americorps educational awards
 (a)In generalSection 117 of the Internal Revenue Code of 1986 (relating to qualified scholarships) is amended by adding at the end the following new subsection:
				
 (e)AmeriCorps Educational AwardsGross income shall not include any national service educational award described in subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.)..
 (b)Effective DateThe amendment made by this section shall apply to taxable years ending after the date of the enactment of this Act.
 4.Corporation for National and Community Service definedIn this Act, the terms Corporation and the Corporation for National and Community Service have the meaning given the term Corporation in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511). 5.21st Century National Service Program (a)EstablishmentThere is established a task force within the Corporation for National and Community Service to be known as the 21st Century National Service Program Implementing Taskforce (in this Act referred to as the Task force).
			(b)Duties of the task force
				(1)Program
 (A)In generalThe Task force shall develop the 21st Century National Service Program to ensure that each eligible individual who applies to serve in a voluntary national service program will be provided an opportunity to serve in such program.
 (B)RequirementsIn developing the 21st Century National Service Program described in subparagraph (A), the Task force shall carry out the following:
 (i)NotificationDetermine how the Corporation for National and Community Service will work with Federal or State agencies and other entities to—
 (I)contact each eligible individual upon such individual’s 18th birthday to notify the individual about—
 (aa)the individual’s eligibility for national service programs; (bb)such national service programs and how to register for a specific program;
 (cc)other service programs for which the individual may be eligible, including the Peace Corps (as established by the Peace Corps Act (22 U.S.C. 2501 et seq.)) and military service; and
 (dd)the individual’s option to opt-out of receiving any notifications, or just notifications in a paper format, under subclause (II); and
 (II)after contacting an eligible individual under subclause (I), notify the eligible individual every 2 years thereafter of the information described in items (aa) through (dd) of subclause (I), unless—
 (aa)the individual is serving in a national service program; (bb)the individual has opted out of receiving such notifications under subclause (I)(cc); or
 (cc)the individual reaches 30 years of age. (ii)RegistrationDetermine how the Corporation will enable eligible individuals to register for a specific national service program for not less than 1 year of service, and ensure that such registration process is the most effective process for the purpose of registering for such a program.
 (2)Strategic planThe Task force shall— (A)develop a 10-year strategic implementation plan to fully implement the 21st Century National Service Program described in paragraph (1)(A), including concrete timelines and milestones for an effective and phased implementation (which shall include beginning the notification under paragraph (1)(B)(i) not later than 1 year after the date of enactment of this Act, to the greatest extent practicable); and
 (B)publish on the website of the Corporation the information described in subparagraph (A). (3)Task forcesThe Task force shall carry out the following sub-task forces to assist in developing the program described in paragraph (1)(A):
 (A)A sub-task force headed by the Chairperson of the Task force on expanding national service opportunities to ensure that any individual who applies to serve is guaranteed an opportunity to do so.
 (B)A sub-task force headed by the Director of the Selective Service System on notifying eligible individuals.
 (C)A sub-task force headed by the Secretary of Education on expanding bridge-year service learning programs.
 (D)A sub-task force headed by the Secretary of Defense on transitioning ser­vice­mem­bers to civilian life through national service.
 (E)A sub-task force headed by the Director of the Peace Corps on integrating in­ter­na­tion­al service opportunities.
					(c)Membership
 (1)In generalThe Task force shall be composed of the following members: (A)The Secretary of Education (or the Secretary’s designee).
 (B)The Director of the Selective Service System (or the Director’s designee). (C)The Director of the Peace Corps (or the Director’s designee).
 (D)The Secretary of Defense (or the Secretary’s designee). (2)ChairpersonThe Chairperson of the Task force shall be the Chief Executive Officer of the Corporation for National and Community Service.
 (3)StaffWith the approval of the Task force, the Chairperson may appoint additional personnel (who may be from public or private sectors) as the Chairperson considers appropriate.
 (d)TerminationThe Task force shall terminate 10 years after the date of enactment of this Act. (e)DefinitionsFor purposes of this section:
 (1)Eligible individualThe term eligible individual means an individual who— (A)is a citizen, national of the United States, or a lawful permanent resident aliens of the United States; and
 (B)is between the ages of 18 and 30, inclusive. (2)National service programThe term national service program is a voluntary civilian national service program authorized under the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) or the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.).
				6.National service college compact pilot program
 (a)EstablishmentThe Corporation for National and Community Service shall establish a national service college compact—
 (1)with not fewer than 2 States, not later than 2 years after the date of enactment of this Act; and (2)with not fewer than 5 States, not later than 5 years after such date of enactment.
 (b)Contents of compactA national service compact is an agreement between the Corporation and a State under which— (1)eligible individuals who desire to attend a public institution of higher education in the State will be able to use an educational award under subsection (d) to attend a 2- or 4-year program of instruction, or a career or technical education program, at such a public institution of higher education, at no additional charge to the individuals; and
 (2)the Corporation and the State determine the timeframe by which eligible individuals shall successfully complete the activities under paragraphs (1) and (2) of subsection (c) in order to qualify to use an educational award in accordance with paragraph (1) of this subsection, and avoid repayment of such educational award or other penalties.
 (c)Eligible individualFor purposes of this section, the term eligible individual means an individual described in section 146(a) of the National and Community Service Act (42 U.S.C. 12602(a)) who, as a condition of receiving an educational award under subsection (d)—
 (1)successfully completes, or agrees to complete, two required terms of full-time national service in an approved national service position for purposes of eligibility for two educational awards under section 147(a) of such Act (42 U.S.C. 12603(a)); and
 (2)successfully completes, or agrees to complete, not less than one calendar year of employment with a Federal, State, or local government entity, or a nonprofit organization.
				(d)Increased educational awards
 (1)In generalTo receive an educational award under this section, an eligible individual shall be selected by the Corporation and a State with which the Corporation has a national service compact under this section to receive such award for the purpose of attending a public institution of higher education in the State in accordance with the terms of the compact.
 (2)CalculationAn eligible individual selected under paragraph (1) shall receive an educational award under this section that is equal to the total value of the educational service awards under section 147(a) of the National and Community Service Act (42 U.S.C. 12603(a)) that the individual is eligible to receive for the two successfully completed (or agreed to be completed) terms of full-time national service, as described in subsection (c)(1) of this section, except that in calculating the value of each such award, such section 147(a) (42 U.S.C. 12603(a)) shall be applied by inserting twice before the maximum amount of a Federal Pell Grant.
 (3)LimitationNot more than a total of 250,000 individuals may receive an educational award under this section. (e)DefinitionsIn this section:
 (1)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
 (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (3)StateThe term State has the meaning given the term in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511).
				
